Citation Nr: 0011288	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-01 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
ankle disability during the period from March 6, 1995, 
through May 25, 1998, and a rating in excess of 20 percent 
from July 1, 1998. 

2.  Entitlement to a rating in excess of 10 percent for left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1971 and from September to November 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

Although the veteran submitted a notice of disagreement with 
a clothing allowance denial, he withdrew that notice of 
disagreement in April 1998.  

The Board also notes that in a June 1998 rating decision the 
RO assigned a temporary total rating under 38 C.F.R. § 4.30 
effective from May 26, 1998, to June 30, 1998.  In a letter 
received in July 1998, the veteran expressed disagreement 
with the June 1998 rating decision because it terminated the 
temporary total rating effective July 1, 1998.  Although the 
RO did not thereafter issue a statement of the case on the 
temporary total rating issue or adjudicate the issue of 
whether extension of the temporary total rating is warranted, 
it did grant a total rating based on unemployability due to 
service-connected disabilities from July 1, 1998, thereby 
rendering moot the issue of entitlement to an extension of 
the temporary total rating issue.  

Finally, the Board notes that in November 1998, the veteran 
withdrew his appeal for higher evaluations for his service-
connected right knee and left ankle disabilities.

Accordingly, the issues remaining on appeal are limited to 
those identified on the title page of this decision.

REMAND

The most recent VA examination of the disabilities at issue 
was performed on a fee basis in April 1998.  At the July 1999 
travel Board hearing before the undersigned, the veteran 
alleged that his left knee and right ankle disabilities have 
increased in severity since the April 1998 examination.  The 
Board also notes that the medical evidence, to include 
evidence associated with the claims folders after the RO's 
most recent consideration of the issues on appeal, reflects 
that after the April 1998 VA examination the veteran 
underwent surgical procedures on his left knee in April 1998 
and September 1999 and surgical procedures on his right ankle 
in May 1998, February 1999 and January 2000.  In light of 
these circumstances, the Board concludes that a more current 
examination of the veteran's right ankle and left knee 
disabilities is needed.

The Board also notes that additional records pertinent to the 
issues on appeal may be available.  In this regard, the Board 
notes that the veteran is receiving disability retirement 
benefits from the U.S. Postal Service and records pertaining 
to this award are of record; however, the veteran has also 
reported receiving disability benefits from the Social 
Security Administration (SSA) but records from SSA have not 
been obtained.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA and non-VA, and any other sources for 
additional medical records pertinent to 
the issues on appeal.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims files any medical records 
identified by the veteran which have not 
been secured previously.  

2.  The RO should request the SSA to 
provide a copy of its decision awarding 
disability benefits to the veteran and a 
copy of the record upon which the 
decision was based.  The SSA should also 
be requested to provide a copy of records 
pertaining to any subsequent disability 
determinations for the veteran.

3.  Then, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination by a physician with 
appropriate expertise to determine the 
current severity of his service-connected 
disabilities of the right ankle and left 
knee.  All indicated studies, including 
x-rays, should be performed.  The degree 
of any instability of the veteran's right 
ankle and left knee should be noted.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain.  In reporting the 
results of range of motion testing, the 
specific excursions of motion accompanied 
by pain, if any, should be identified.  
In addition, the examiner should be 
requested to assess the extent of any 
pain.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  If the 
veteran's right ankle or left knee is 
ankylosed, the examiner should 
specifically identify the angle at which 
the ankylosis exists.  The supporting 
rationale for each opinion expressed 
should also be provided.  

The claims files, including a copy of 
this remand, must be made available to 
the examiner for review, and the 
examination report should reflect that 
the claims files were reviewed.

4.  Thereafter, the RO should review the 
claims files and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO should 
undertake any other indicated development 
and readjudicate the issues on appeal.  
In readjudicating the issues on appeal, 
the RO should consider all pertinent 
diagnostic codes under the VA Schedule 
for Rating Disabilities in 38 C.F.R. Part 
4 and application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and pain on 
movement of a joint.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The RO 
should also consider whether the case 
should be referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 



